JUDGMENT
MUSGRAVE, Judge:
Upon consideration of Plaintiff s Rule 56.1 Motion for Judgment upon the Agency Record, Defendant’s Memorandum in Opposition thereto, the record and the supplemental remand record, and other pertinent papers, it is hereby
Ordered that the Department of Labor’s Notice of Negative Determination Regarding Eligibility To Apply For Worker Adjustment Assistance, 58 Fed. Reg. 4186 (1993), as supplemented upon remand, with respect to workers and former workers of Bell Helicopter, Fort Worth, Texas, is sustained in its entirety, and it is further
Ordered that this action is dismissed.